UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 18, 2015 MICRONET ENERTEC TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) DELAWARE 001-35850 27-0016420 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 28 West Grand Avenue, Suite 3, Montvale, New Jersey (Address of principal executive offices) (Zip Code) (201) 225-0190 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions(seeGeneral Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02.Results of Operations and Financial Condition. On November 18, 2015, Micronet Enertec Technologies, Inc. (the “Company”) issued a press release announcing its financial results for the quarter ended September 30, 2015 and other financial information.On the same day, the Company posted to its website a presentation containing its financial results for the quarter ended September 30, 2015. Copies of the press release and the presentation are furnished with this report as Exhibits 99.1 and 99.2, respectively. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Press Release dated November 18, 2015 Presentation dated November 18, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MICRONET ENERTEC TECHNOLOGIES, INC. Dated: November 18, 2015 By: /s/ David Lucatz Name: David Lucatz Title: President and Chief Executive Officer Exhibit Index Exhibit No. Description Press Release dated November 18, 2015 Presentation dated November 18, 2015
